Title: To John Adams from the Abbés Chalut and Arnoux, 23 April 1782
From: Chalut, Abbé,Arnoux, Abbé
To: Adams, John



Paris 23 avril 1782

Vous Sçavez, notre Cher Monsieur, que l’interest de l’amerique a toujours été le notre; nous n’avons jamais perdu de vue cet heureux pais depuis la glorieuse époque de sa revolution, le premier motif de ce Sentiment est la justice que la nature reclame Contre l’oppression et la tirannèe. Nous ne voyions que des hommes malheureux. Des hommes libres qu’en vouloit soumettre à la honte de l’esclavage, leur bonheur et leur liberté etoient toute notre Satisfaction. Nous faisions des voeux pour des Secours dont ils avoient besoin, nous accusions injustamens la lenteur de notre gouvernement qui les faisoit attendre; depuis le moment que la france a deployé sa puissance pour soutenir la justice de votre cause, et qu’elle S’est liée avec votre republique par des traités qui assurent une éternelle amitié entre les deux nations; vos droits nous sont devenus plus chers, nous avons partagé avec vous toute la gloire et tous les maux d’une guerre juste que le Ciel a approuvée en humiliant nos ennemis Communs. Il nous reste maintenant à vous feliciter et à nous rejouir avec vous de votre heureux negociation auprès d’une republique qui vient de reconnoitre votre souveraineté pour se lier avec vous par des traités qui donneront plus de Consistance à sa liberté et à son Commerce. Toute l’Europe a été indignée de voir l’angleterre lui declarer la guerre Sans motif de justice. Cette puissance voudroit aujourdhui arreter vos liaisons avec Cette republique et faire une paix particuliere avec elle. La hollande a Connu Ses veritables interests. La France est son alliée naturelle, l’interest de l’angleterre, n’avoit cessé de lui Crier que nous ne pouvions étre que ses ennemis afin de lui cacher les veritables, ils sont enfin reconnus et tout va Concourir a leur oter les moyens de troubler la tranquilité de tout le globe et à Contenir cette Cupidité qui leur a fait Commettre tant d’injustices. Nous pouvons maintenant esperer que la paix generale va l’approcher de nous. L’impuissance de nos ennemis et notre moderation en hateront la marche. Nous faisons des voeux pour cet heureux evenement.
Ecrivez-nous de vos nouvelles, Conservez-nous votre amitié la notre vous est requise ainsi que notre estime nous avons l’honneur d’étre avec les Sentiments notre cher Monsieur Vos très humbles et très obeissants serviteurs

les abbés de chalut et Arnoux



Vous n’avez pas fait valoir l’amitié que nous avons pour vous, quand nous pourrons vous servir dans la personne de vos amis, disposez de notre empressement à faire tout ce qui pourra vous étre agreable, nous ferons pour les amis que vous nous adresserez ce que nous ferions pour vous meme.

